ORDER
The court withdraws its memorandum disposition filed on June 30, 2008.
Respondent’s Petition for Rehearing En Banc is therefore dismissed as moot.
The parties are instructed to file simultaneous briefs addressing: (1) whether an Immigration Judge (“IJ”) can consider discrepancies between Petitioner’s testimony and other evidence in making a credibility determination, when Petitioner was on notice of the discrepancies and the need to explain those disci*epancies but the IJ did not question Petitioner about them; and (2) if an IJ cannot consider the discrepancies in making a credibility determination, whether under the circumstances of this case the panel may or must direct that Petitioner’s testimony be deemed credible on remand.
The supplemental brief of each party shall not exceed fifteen (15) pages in length and shall be filed on or before twenty-one (21) days from the date of filing of this order. The briefs shall conform with Ninth Circuit Rule 32-3.